Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Billings on 01/15/2021.
The application has been amended as follows: 

Claim 13.	(Currently Amended) A variable nozzle mechanism for a variable capacity turbocharger, the variable nozzle mechanism comprising:

a turbine rotor rotatably affixed to a rotor shaft, the rotor shaft supported by a bearing in a bearing housing, the bearing housing having a portion adjacent the turbine rotor;

 	a first plate having an annular shape;

a second plate facing the first plate and having an annular shape, the second plate and the first plate defining an exhaust gas path in between;

a plurality of nozzle vanes rotatably supported between the first plate and the second plate; and an annular member inserted on an inner circumference side of the first plate, wherein

the first plate includes a front surface facing the exhaust gas path and a back surface on an opposite side to the front surface,

the annular member includes a front surface facing the exhaust gas path and a back surface on an opposite side to the front surface, 



the annular member includes a press fitting portion which is press fit to the first plate, at a portion further toward a side of the back surface of the annular member relative to the gap, the press fitting portion including an outer circumferential surface contacting an inner circumferential surface of the first plate and extending along the thickness direction of the first plate, 

the variable nozzle mechanism is disposed between a turbine casing and [[a]]the bearing housing of the variable capacity turbocharger, 

the annular member has an axial length and is disposed so as to be spaced apart from the bearing housing, the annular member surrounding the turbine rotor and the portion of the bearing housing adjacent the turbine rotor. 


Claims 15, 16, & 22: Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the nearest prior art is US 7559199 to Sausse who discloses a turbocharger (see title) comprising a turbine casing (24), a turbine wheel (22), a first plate (38/438/538) of a variable nozzle mechanism (vanes 34, pin 36, nozzle ring 38), a bearing housing (420/520), and an annular member (heat shroud 460/480/580) however the annular member of Sausse does not surround the turbine rotor nor is it spaced from a portion of the bearing housing adjacent the turbine rotor (Figs 1/10/11) nor does the prior art provide motivation to one of ordinary skill in the art to modify the structure of Sausse to the structure of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747